 


110 HR 1542 IH: Healthy Families Act
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1542 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Ms. DeLauro (for herself, Mr. George Miller of California, Mrs. McCarthy of New York, Ms. Woolsey, Mr. Cohen, Mr. Allen, Mr. Doyle, Mr. Olver, Mr. Waxman, Mr. Murphy of Connecticut, Mr. Lynch, Mrs. Maloney of New York, and Ms. McCollum of Minnesota) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for paid sick leave to ensure that Americans can address their own health needs and the health needs of their families. 
 
 
1.Short titleThis Act may be cited as the Healthy Families Act. 
2.FindingsCongress makes the following findings: 
(1)Working Americans need time to meet their own health care needs and to care for family members, including their children, spouse, parents, and parents-in-law, and other children and adults for whom they are caretakers. 
(2)Health care needs include preventive health care, diagnostic procedures, medical treatment, and recovery in response to short- and long-term illnesses and injuries. 
(3)Providing employees time off to meet health care needs ensures that they will be healthier in the long run. Preventive care helps avoid illnesses and injuries and routine medical care helps detect illnesses early and shorten their duration. 
(4)When parents are available to care for their children who become sick, children recover faster, more serious illnesses are prevented, and children’s overall mental and physical health improve. Parents who cannot afford to miss work and must send children with a contagious illness to child care or school contribute to the high rate of infections in child care centers and schools. 
(5)Providing paid sick leave improves public health by reducing infectious disease. Policies that make it easier for sick adults and children to be isolated at home reduce the spread of infectious disease. 
(6)Routine medical care reduces medical costs by detecting and treating illness and injury early, decreasing the need for emergency care. These savings benefit public and private payers of health insurance, including private businesses. 
(7)The provision of individual and family sick leave by large and small businesses, both here in the United States and elsewhere, demonstrates that policy solutions are both feasible and affordable in a competitive economy. Measures that ensure that employees are in good health and do not need to worry about unmet family health problems help businesses by promoting productivity and reducing employee turnover. 
(8)The American Productivity Audit found that presenteeism—the practice of employees coming to work despite illness—costs $180,000,000,000 annually in lost productivity. Studies in the Journal of Occupational and Environmental Medicine, the Employee Benefit News, and the Harvard Business Review show that presenteeism is a larger productivity drain than either absenteeism or short-term disability. 
(9)The absence of paid sick leave has forced Americans to make untenable choices between needed income and jobs on the one hand and caring for their own and their family’s health on the other. 
(10)Nearly half of Americans lack paid leave for self-care or to care for a family member. For families in the lowest quartile of earners, 79 percent lack paid sick leave. For families in the next 2 quartiles, 46 and 38 percent, respectively, lack paid sick leave. Even for families in the highest income quartile, 28 percent lack paid sick leave. In addition, millions of workers cannot use paid sick leave to care for ill family members. 
(11)Due to the roles of men and women in society, the primary responsibility for family caretaking often falls on women, and such responsibility affects the working lives of women more than it affects the working lives of men. 
(12)An increasing number of men are also taking on caretaking obligations, and men who request leave time for caretaking purposes are often denied accommodation or penalized because of stereotypes that caretaking is only women’s work. 
(13)Employers’ reliance on persistent stereotypes about the proper roles of both men and women in the workplace and in the home continues a cycle of discrimination and fosters stereotypical views about women's commitment to work and their value as employees. 
(14)Employment standards that apply to only one gender have serious potential for encouraging employers to discriminate against employees and applicants for employment who are of that gender. 
(15)It is in the national interest to ensure that all Americans can care for their own health and the health of their families while prospering at work. 
3.PurposesThe purposes of this Act are— 
(1)to ensure that all working Americans can address their own health needs and the health needs of their families by requiring employers to provide a minimum level of paid sick leave including leave for family care; 
(2)to diminish public and private health care costs by enabling workers to seek early and routine medical care for themselves and their family members; 
(3)to accomplish the purposes described in paragraphs (1) and (2) in a manner that is feasible for employers; and 
(4)consistent with the provision of the 14th amendment to the Constitution relating to equal protection of the laws, and pursuant to Congress' power to enforce that provision under section 5 of that amendment— 
(A)to accomplish the purposes described in paragraphs (1) and (2) in a manner that minimizes the potential for employment discrimination on the basis of sex by ensuring generally that leave is available for eligible medical reasons on a gender-neutral basis; and 
(B)to promote the goal of equal employment opportunity for women and men. 
4.DefinitionsIn this Act: 
(1)ChildThe term child means a biological, foster, or adopted child, a stepchild, a legal ward, or a child of a person standing in loco parentis, who is— 
(A)under 18 years of age; or 
(B)18 years of age or older and incapable of self-care because of a mental or physical disability. 
(2)EmployeeThe term employee means an individual— 
(A)who is— 
(i) 
(I)an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered under clause (v), including such an employee of the Library of Congress, except that a reference in such section to an employer shall be considered to be a reference to an employer described in clauses (i)(I) and (ii) of paragraph (3)(A); or 
(II)an employee of the Government Accountability Office; 
(ii)a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a)); 
(iii)a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment; 
(iv)a covered employee, as defined in section 411(c) of title 3, United States Code; or 
(v)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States Code; and 
(B)who works an average of at least 20 hours per week or, in the alternative, at least 1,000 hours per year. 
(3)Employer 
(A)In generalThe term employer means a person who is— 
(i) 
(I)a covered employer, as defined in subparagraph (B), who is not covered under subclause (V); 
(II)an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991; 
(III)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995; 
(IV)an employing office, as defined in section 411(c) of title 3, United States Code; or 
(V)an employing agency covered under subchapter V of chapter 63 of title 5, United States Code; and 
(ii)is engaged in commerce (including government), in the production of goods for commerce, or in an enterprise engaged in commerce (including government) or in the production of goods for commerce. 
(B)Covered employer 
(i)In generalIn subparagraph (A)(i)(I), the term covered employer— 
(I)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more employees for each working day during each of 20 or more calendar workweeks in the current or preceding calendar year; 
(II)includes— 
(aa)any person who acts, directly or indirectly, in the interest of an employer to any of the employees of such employer; and 
(bb)any successor in interest of an employer; 
(III)includes any public agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)); and 
(IV)includes the Government Accountability Office and the Library of Congress. 
(ii)Public agencyFor purposes of clause (i)(III), a public agency shall be considered to be a person engaged in commerce or in an industry or activity affecting commerce. 
(iii)DefinitionsFor purposes of this subparagraph: 
(I)CommerceThe terms commerce and industry or activity affecting commerce mean any activity, business, or industry in commerce or in which a labor dispute would hinder or obstruct commerce or the free flow of commerce, and include commerce and any industry affecting commerce, as defined in paragraphs (1) and (3) of section 501 of the Labor Management Relations Act, 1947 (29 U.S.C. 142 (1) and (3)). 
(II)EmployeeThe term employee has the same meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)). 
(III)PersonThe term person has the same meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)). 
(C)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of such employer. 
(4)Employment benefitsThe term employment benefits means all benefits provided or made available to employees by an employer, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits, and pensions, regardless of whether such benefits are provided by a practice or written policy of an employer or through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)). 
(5)Health care providerThe term health care provider means a provider who— 
(A) 
(i)is a doctor of medicine or osteopathy who is authorized to practice medicine or surgery (as appropriate) by the State in which the doctor practices; or 
(ii)is any other person determined by the Secretary to be capable of providing health care services; and 
(B)is not employed by an employer for whom the provider issues certification under this Act. 
(6)ParentThe term parent means a biological, foster, or adoptive parent of an employee, a stepparent of an employee, or a legal guardian or other person who stood in loco parentis to an employee when the employee was a child. 
(7)Pro rataThe term pro rata, with respect to benefits offered to part-time employees, means the proportion of each of the benefits offered to full-time employees that are offered to part-time employees that, for each benefit, is equal to the ratio of part-time hours worked to full-time hours worked. 
(8)SecretaryThe term Secretary means the Secretary of Labor. 
(9)Sick leaveThe term sick leave means an increment of compensated leave provided by an employer to an employee as a benefit of employment for use by the employee during an absence from employment for any of the reasons described in paragraphs (1) through (3) of section 5(d). 
(10)SpouseThe term spouse, with respect to an employee, has the meaning given such term by the marriage laws of the State in which the employee resides. 
5.Provision of paid sick leave 
(a)In generalAn employer shall provide for each employee employed by the employer not less than— 
(1)7 days of sick leave with pay and employment benefits annually for employees working 30 or more hours per week; or 
(2)a pro rata number of days or hours of sick leave with pay and employment benefits annually for employees working less than— 
(A)30 hours per week on a year-round basis; or 
(B)1,500 hours throughout the year involved. 
(b)Accrual 
(1)Period of accrualSick leave provided for under this section shall accrue as determined appropriate by the employer, but not on less than a quarterly basis. 
(2)AccumulationAccrued sick leave provided for under this section shall carry over from year to year, but this Act shall not be construed to require an employer to permit an employee to accumulate more than 7 days of the sick leave. 
(3)UseThe sick leave may be used as accrued. The employer, at the discretion of the employer, may loan the sick leave to the employee in advance of accrual by such employee. 
(c)Calculation 
(1)Less than a full workdayUnless the employer and employee agree to designate otherwise, for periods of sick leave that are less than a normal workday, that leave shall be counted— 
(A)on an hourly basis; or 
(B)in the smallest increment that the employer’s payroll system uses to account for absences or use of leave. 
(2)Variable scheduleIf the schedule of an employee varies from week to week, a weekly average of the hours worked over the 12-week period prior to the beginning of a sick leave period shall be used to calculate the employee’s normal workweek for the purpose of determining the amount of sick leave to which the employee is entitled. 
(d)UsesSick leave accrued under this section may be used by an employee for any of the following: 
(1)An absence resulting from a physical or mental illness, injury, or medical condition of the employee. 
(2)An absence resulting from obtaining professional medical diagnosis or care, or preventive medical care, for the employee subject to the requirement of subsection (e). 
(3)An absence for the purpose of caring for a child, a parent, a spouse, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship, who— 
(A)has any of the conditions or needs for diagnosis or care described in paragraph (1) or (2); and 
(B)in the case of someone who is not a child, is otherwise in need of care. 
(e)SchedulingAn employee shall make a reasonable effort to schedule leave under paragraphs (2) and (3) of subsection (d) in a manner that does not unduly disrupt the operations of the employer. 
(f)Procedures 
(1)In generalPaid sick leave shall be provided upon the oral or written request of an employee. Such request shall— 
(A)include a reason for the absence involved and the expected duration of the leave; 
(B)in a case in which the need for leave is foreseeable at least 7 days in advance of such leave, be provided at least 7 days in advance of such leave; and 
(C)otherwise, be provided as soon as practicable after the employee is aware of the need for such leave. 
(2)Certification 
(A)Provision 
(i)In generalSubject to subparagraph (C), an employer may require that a request for leave be supported by a certification issued by the health care professional of the eligible employee or of an individual described in subsection (d)(3), as appropriate, if the leave period covers more than 3 consecutive workdays. 
(ii)TimelinessThe employee shall provide a copy of such certification to the employer in a timely manner, not later than 30 days after the first day of the leave. The employer shall not delay the commencement of the leave on the basis that the employer has not yet received the certification. 
(B)Sufficient certification 
(i)In generalA certification provided under subparagraph (A) shall be sufficient if it states— 
(I)the date on which the leave will be needed; 
(II)the probable duration of the leave; 
(III)the appropriate medical facts within the knowledge of the health care provider regarding the condition involved, subject to clause (ii); and 
(IV) 
(aa)for purposes of leave under subsection (d)(1), a statement that leave from work is medically necessary; 
(bb)for purposes of leave under subsection (d)(2), the dates on which testing for a medical diagnosis or care is expected to be given and the duration of such testing or care; and 
(cc)for purposes of leave under subsection (d)(3), in the case of leave to care for someone who is not a child, a statement that care is needed for an individual described in such subsection, and an estimate of the amount of time that such care is needed for such individual. 
(ii)LimitationIn issuing a certification under subparagraph (A), a health care provider shall make reasonable efforts to limit the medical facts described in clause (i)(III) that are disclosed in the certification to the minimum necessary to establish a need for the employee to utilize paid sick leave. 
(C)RegulationsRegulations prescribed under section 13 shall specify the manner in which an employee who does not have health insurance shall provide a certification for purposes of this paragraph. 
(D)Confidentiality and nondisclosure 
(i)Protected health informationNothing in this Act shall be construed to require a health care provider to disclose information in violation of section 1177 of the Social Security Act (42 U.S.C. 1320d–6) or the regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act (42 U.S.C. 1320d–2 note). 
(ii)Health information recordsIf an employer possesses health information about an employee or an employee’s child, parent, spouse or other individual described in subsection (d)(3), such information shall— 
(I)be maintained on a separate form and in a separate file from other personnel information; 
(II)be treated as a confidential medical record; and 
(III)not be disclosed except to the affected employee or with the permission of the affected employee. 
(g)Current leave policies 
(1)Equivalency requirementAn employer with a leave policy providing paid leave options shall not be required to modify such policy, if such policy includes provisions for the provision, use, and administration of paid sick leave that meet the requirements of subsections (a) through (f). 
(2)No elimination, reduction, or redesignation of existing leaveAn employer may not eliminate, reduce, or redesignate any leave in existence on the date of enactment of this Act in order to comply with the provisions of this Act. 
6.Posting requirement 
(a)In generalEach employer shall post and keep posted a notice, to be prepared or approved in accordance with procedures specified in regulations prescribed under section 13, setting forth excerpts from, or summaries of, the pertinent provisions of this Act including— 
(1)information describing leave available to employees under this Act; 
(2)information pertaining to the filing of an action under this Act; 
(3)the details of the notice requirement for foreseeable leave under section 5(f)(1)(B); and 
(4)information that describes— 
(A)the protections that an employee has in exercising rights under this Act; and 
(B)how the employee can contact the Secretary (or other appropriate authority as described in section 8) if any of the rights are violated. 
(b)LocationThe notice described under subsection (a) shall be posted— 
(1)in conspicuous places on the premises of the employer, where notices to employees (including applicants) are customarily posted; or 
(2)in employee handbooks. 
(c)Violation; penaltyAny employer who willfully violates the posting requirements of this section shall be subject to a civil fine in an amount not to exceed $100 for each separate offense. 
7.Prohibited acts 
(a)Interference with rights 
(1)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of, or the attempt to exercise, any right provided under this Act, including— 
(A)discharging or discriminating against (including retaliating against) any individual, including a job applicant, for exercising, or attempting to exercise, any right provided under this Act; 
(B)using the taking of sick leave under this Act as a negative factor in an employment action, such as hiring, promotion, or a disciplinary action; or 
(C)counting the sick leave under a no-fault attendance policy. 
(2)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against (including retaliating against) any individual, including a job applicant, for opposing any practice made unlawful by this Act. 
(b)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate against (including retaliating against) any individual, including a job applicant, because such individual— 
(1)has filed an action, or has instituted or caused to be instituted any proceeding, under or related to this Act; 
(2)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this Act; or 
(3)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under this Act. 
(c)ConstructionNothing in this section shall be construed to state or imply that the scope of the activities prohibited by section 105 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the scope of the activities prohibited by this section. 
8.Enforcement authority 
(a)In general 
(1)DefinitionIn this subsection: 
(A)the term employee means an employee described in clause (i) or (ii) of section 4(2)(A); and 
(B)the term employer means an employer described in subclause (I) or (II) of section 4(3)(A)(i). 
(2)Investigative authority 
(A)In generalTo ensure compliance with the provisions of this Act, or any regulation or order issued under this Act, the Secretary shall have, subject to subparagraph (C), the investigative authority provided under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), with respect to employers, employees, and other individuals affected. 
(B)Obligation to keep and preserve recordsAn employer shall make, keep, and preserve records pertaining to compliance with this Act in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the Secretary. 
(C)Required submissions generally limited to an annual basisThe Secretary shall not require, under the authority of this paragraph, an employer to submit to the Secretary any books or records more than once during any 12-month period, unless the Secretary has reasonable cause to believe there may exist a violation of this Act or any regulation or order issued pursuant to this Act, or is investigating a charge pursuant to paragraph (4). 
(D)Subpoena authorityFor the purposes of any investigation provided for in this paragraph, the Secretary shall have the subpoena authority provided for under section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209). 
(3)Civil action by employees or individuals 
(A)Right of actionAn action to recover the damages or equitable relief prescribed in subparagraph (B) may be maintained against any employer in any Federal or State court of competent jurisdiction by one or more employees or individuals or their representative for and on behalf of— 
(i)the employees or individuals; or 
(ii)the employees or individuals and others similarly situated. 
(B)LiabilityAny employer who violates section 7 (including a violation relating to rights provided under section 5) shall be liable to any employee or individual affected— 
(i)for damages equal to— 
(I)the amount of— 
(aa)any wages, salary, employment benefits, or other compensation denied or lost by reason of the violation; or 
(bb)in a case in which wages, salary, employment benefits, or other compensation have not been denied or lost, any actual monetary losses sustained as a direct result of the violation up to a sum equal to 7 days of wages or salary for the employee or individual; 
(II)the interest on the amount described in subclause (I) calculated at the prevailing rate; and 
(III)an additional amount as liquidated damages; and 
(ii)for such equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(C)Fees and costsThe court in an action under this paragraph shall, in addition to any judgment awarded to the plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees, and other costs of the action to be paid by the defendant. 
(4)Action by the Secretary 
(A)Administrative actionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of section 7 (including a violation relating to rights provided under section 5) in the same manner that the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207). 
(B)Civil actionThe Secretary may bring an action in any court of competent jurisdiction to recover the damages described in paragraph (3)(B)(i). 
(C)Sums recoveredAny sums recovered by the Secretary pursuant to subparagraph (B) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each employee or individual affected. Any such sums not paid to an employee or individual affected because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as miscellaneous receipts. 
(5)Limitation 
(A)In generalExcept as provided in subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought. 
(B)Willful violationIn the case of an action brought for a willful violation of section 7 (including a willful violation relating to rights provided under section 5), such action may be brought within 3 years of the date of the last event constituting the alleged violation for which such action is brought. 
(C)CommencementIn determining when an action is commenced under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall be considered to be commenced on the date when the complaint is filed. 
(6)Action for injunction by SecretaryThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary— 
(A)to restrain violations of section 7 (including a violation relating to rights provided under section 5), including the restraint of any withholding of payment of wages, salary, employment benefits, or other compensation, plus interest, found by the court to be due to employees or individuals eligible under this Act; or 
(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(7)Solicitor of LaborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under paragraph (4) or (6). 
(8)Government Accountability Office and Library of CongressNotwithstanding any other provision of this subsection, in the case of the Government Accountability Office and the Library of Congress, the authority of the Secretary of Labor under this subsection shall be exercised respectively by the Comptroller General of the United States and the Librarian of Congress. 
(b)Employees covered by Congressional Accountability Act of 1995The powers, remedies, and procedures provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation of section 202(a)(1) of that Act (2 U.S.C. 1312(a)(1)) shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging an unlawful employment practice in violation of this Act against an employee described in section 4(2)(A)(iii). 
(c)Employees covered by chapter 5 of title 3, United States CodeThe powers, remedies, and procedures provided in chapter 5 of title 3, United States Code, to the President, the Merit Systems Protection Board, or any person, alleging a violation of section 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act provides to the President, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 4(2)(A)(iv). 
(d)Employees covered by chapter 63 of title 5, United States CodeThe powers, remedies, and procedures provided in title 5, United States Code, to an employing agency, provided in chapter 12 of that title to the Merit Systems Protection Board, or provided in that title to any person, alleging a violation of chapter 63 of that title, shall be the powers, remedies, and procedures this Act provides to that agency, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 4(2)(A)(v). 
9.Collection of data on paid sick days and further study 
(a)Compilation of informationEffective 90 days after the date of enactment of this Act, the Commissioner of Labor Statistics shall annually compile information on the following: 
(1)The number of employees who used paid sick leave. 
(2)The number of hours of the paid sick leave used. 
(3)The demographic characteristics of employees who were eligible for and who used the paid sick leave. 
(b)GAO study 
(1)In generalThe Comptroller General of the United States shall annually conduct a study to determine the following: 
(A) 
(i)The number of days employees used paid sick leave and the reasons for the use. 
(ii)The number of employees who used the paid sick leave for leave periods covering more than 3 consecutive workdays. 
(B)Whether employees used the paid sick leave to care for illnesses or conditions caused by domestic violence against the employees or their family members. 
(C)The cost and benefits to employers of implementing the paid sick leave policies. 
(D)The cost to employees of providing certification issued by a health care provider to obtain the paid sick leave. 
(E)The benefits of the paid sick leave to employees and their family members, including effects on employees' ability to care for their family members or to provide for their own health needs. 
(F)Whether the paid sick leave affected employees' ability to sustain an adequate income while meeting health needs of the employees and their family members. 
(G)Whether employers who administered paid sick leave policies prior to the date of enactment of this Act were affected by the provisions of this Act. 
(H)Whether other types of leave were affected by this Act. 
(I)Whether paid sick leave affected retention and turnover and costs of presenteeism. 
(J)Whether the paid sick leave increased the use of less costly preventive medical care and lowered the use of emergency room care. 
(K)Whether the paid sick leave reduced the number of children sent to school when the children were sick. 
(2)Aggregating dataThe data collected under subparagraphs (A), (B), and (E) of paragraph (1) shall be aggregated by gender, race, disability, earnings level, age, marital status, and family type, including parental status. 
(3)Reports 
(A)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit a report to the appropriate committees of Congress concerning the results of the study conducted pursuant to paragraph (1) and the data aggregated under paragraph (2). 
(B)Followup reportNot later that 5 years after the date of enactment of this Act the Comptroller General of the United States shall prepare and submit a followup report to the appropriate committees of Congress concerning the results of the study conducted pursuant to paragraph (1) and the data aggregated under paragraph (2). 
10.Effect on other laws 
(a)Federal and State antidiscrimination lawsNothing in this Act shall be construed to modify or affect any Federal or State law prohibiting discrimination on the basis of race, religion, color, national origin, sex, age, or disability. 
(b)State and local lawsNothing in this Act shall be construed to supersede any provision of any State or local law that provides greater paid sick leave or other leave rights than the rights established under this Act. 
11.Effect on existing employment benefits 
(a)More protectiveNothing in this Act shall be construed to diminish the obligation of an employer to comply with any contract, collective bargaining agreement, or any employment benefit program or plan that provides greater paid sick leave rights to employees or individuals than the rights established under this Act. 
(b)Less protectiveThe rights established for employees under this Act shall not be diminished by any contract, collective bargaining agreement, or any employment benefit program or plan. 
12.Encouragement of more generous leave policiesNothing in this Act shall be construed to discourage employers from adopting or retaining leave policies more generous than policies that comply with the requirements of this Act. 
13.Regulations 
(a)In general 
(1)AuthorityExcept as provided in paragraph (2), not later than 120 days after the date of enactment of this Act, the Secretary shall prescribe such regulations as are necessary to carry out this Act with respect to employees described in clause (i) or (ii) of section 4(2)(A) and other individuals affected by employers described in subclause (I) or (II) of section 4(3)(A)(i). 
(2)Government Accountability Office; Library of CongressThe Comptroller General of the United States and the Librarian of Congress shall prescribe the regulations with respect to employees of the Government Accountability Office and the Library of Congress, respectively and other individuals affected by the Comptroller General of the United States and the Librarian of Congress, respectively. 
(b)Employees covered by Congressional Accountability Act of 1995 
(1)AuthorityNot later than 120 days after the date of enactment of this Act, the Board of Directors of the Office of Compliance shall prescribe (in accordance with section 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384)) such regulations as are necessary to carry out this Act with respect to employees described in section 4(2)(A)(iii) and other individuals affected by employers described in section 4(3)(A)(i)(III). 
(2)Agency regulationsThe regulations prescribed under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary to carry out this Act except insofar as the Board may determine, for good cause shown and stated together with the regulations prescribed under paragraph (1), that a modification of such regulations would be more effective for the implementation of the rights and protections involved under this section. 
(c)Employees covered by chapter 5 of title 3, United States Code 
(1)AuthorityNot later than 120 days after the date of enactment of this Act, the President (or the designee of the President) shall prescribe such regulations as are necessary to carry out this Act with respect to employees described in section 4(2)(A)(iv) and other individuals affected by employers described in section 4(3)(A)(i)(IV). 
(2)Agency regulationsThe regulations prescribed under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary to carry out this Act except insofar as the President (or designee) may determine, for good cause shown and stated together with the regulations prescribed under paragraph (1), that a modification of such regulations would be more effective for the implementation of the rights and protections involved under this section. 
(d)Employees covered by chapter 63 of title 5, United States Code 
(1)AuthorityNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall prescribe such regulations as are necessary to carry out this Act with respect to employees described in section 4(2)(A)(v) and other individuals affected by employers described in section 4(3)(A)(i)(V). 
(2)Agency regulationsThe regulations prescribed under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary to carry out this Act except insofar as the Director may determine, for good cause shown and stated together with the regulations prescribed under paragraph (1), that a modification of such regulations would be more effective for the implementation of the rights and protections involved under this section. 
14.Effective dates 
(a)In generalThis Act shall take effect 1 year after the date of issuance of regulations under section 13(a)(1). 
(b)Collective bargaining agreementsIn the case of a collective bargaining agreement in effect on the effective date prescribed by subsection (a), this Act shall take effect on the earlier of— 
(1)the date of the termination of such agreement; or 
(2)the date that occurs 18 months after the date of issuance of regulations under section 13(a)(1). 
 
